In re: James D. Parkerson applying for writs of certiorari and prohibition.
Writs refused. The showing made does not warrant the exercise of our supervisory jurisdiction. Relator has an adequate remedy in case of an adverse judgment on the merits. 224 So.2d 539.
I concur in the denial of the writ. I am further of the opinion that, in the interest of justice, the trial judge should be ordered to re-open the case; that defendant should be ordered to file an answer within fifteen days, so that the matter may be heard on the merits, with all parties given their day in Court. In the interest of justice the rights of First National Bank should be reserved to contest the issuance of the writ of subpoena duces tecum.
FOURNET, C. J., and SUMMERS, J.,
are of the opinion the writ should be granted. In our view the subpoena was improperly issued “without cause” and Parkerson has a right to assert this defense, though technically not properly presented. See dissent of Summers in Raia v. WWL-TV, 247 La. 1095, 176 So.2d 390 (1965) and La.R.S. 12:103; Code Civil Proc. Arts. 1436, 1492. Parkerson, as a substantial stockholder, has a right to the records of the bank and the right to object to their production when the request for production is unnecessary and will cause irreparable injury to the many bank Customers involved.